Case 1:18-bk-10828-MT   Doc 54-2 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit B Page 1 of 7
Case 1:18-bk-10828-MT   Doc 54-2 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit B Page 2 of 7
Case 1:18-bk-10828-MT   Doc 54-2 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit B Page 3 of 7
Case 1:18-bk-10828-MT   Doc 54-2 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit B Page 4 of 7
Case 1:18-bk-10828-MT   Doc 54-2 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit B Page 5 of 7
Case 1:18-bk-10828-MT   Doc 54-2 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit B Page 6 of 7
Case 1:18-bk-10828-MT   Doc 54-2 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit B Page 7 of 7
